Name: Commission Regulation (EEC) No 1646/81 of 19 June 1981 fixing the quantity of young male bovine animals which may be imported on special terms in the third quarter of 1981
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 6 . 81 Official Journal of the European Communities No L 164/ 15 COMMISSION REGULATION (EEC) No 1646/81 of 19 June 1981 fixing the quantity of young male bovine animals which may be imported on special terms in the third quarter of 1981 either to carry out himself or to have carried out under his responsibility the task of fattening ; whereas, in the case of agricultural producers or their professional organization, it appears that the opportunity given to the applicant not to carry out himself the task of fattening could give rise to abuses in certain cases ; whereas it seems appropriate consequently to abolish that opportunity for the quarter in question ; Whereas, in the case of import licence applications made by agricultural producers or their professional organizations, or the traditional trade, it is necessary, in order to permit a more equitable distribution of the quantities available, to limit the maximum quantity which each application may cover ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece (2), and in particular Articles 13 (4), 15 (2) and 25 thereof, Whereas the Council has established, under the new import arrangements for young male bovine animals for fattening, an estimate of 235 000 head for the period 1 January to 31 December 1981 ; whereas, under Article 13 (4) (a) of Regulation (EEC) No 805/68 , the quantity which may be imported each quarter and the rate of reduction of the import levy on these animals must be determined ; Whereas detailed rules for the practical application of the special arrangements were laid down in Commis ­ sion Regulation (EEC) No 2377/80 (3), as amended by Regulation (EEC) No 3469/80 (4) ; Whereas the supply requirements of certain regions of the Community which have a serious deficit in bovine animals for fattening must be taken into account ; whereas these requirements are particularly apparent in Italy and may be estimated, for the third quarter of 1981 , at a minimum of 72000 head, for that Member State ; Whereas the supply requirements in young bovine animals for fattening justify, for the third quarter of 1981 , a higher rate of reduction of the levy for animals weighing from 220 to 300 kilograms per head, origina ­ ting in and coming from Yugoslavia ; Whereas the partial reduction of the levy is intended to help improve cattle rearing and beef and veal production structures in Italy ; whereas appropriate measures must therefore be taken to ensure that producers can, as far as possible, benefit directly from the arrangements without traditional trade being excluded ; whereas this objective can be achieved by giving agricultural producers and their organizations priority when issuing the licences conferring entitle ­ ment to benefit from the arrangements ; Whereas, according to Article 9 ( 1 ) of Regulation (EEC) No 2377/80, the applicant shall undertake Article 1 1 . For the period 1 July to 30 September 1981 , the maximum quantity referred to in Article 13 (4) (a) of Regulation (EEC) No 805/68 shall be 80 000 head of young male bovine animals for fattening, of a live weight of 300 kilograms or less, of which at least 72 000 head must be imported into and fattened in Italy. 2 . The levy charged on imports of the young bovine animals referred to in paragraph 1 shall be equal to the levy applicable on the day of import less 60 % . However, the levy applicable on the day of import shall be reduced by 70 % in respect of a maximum of 1 5 000 young bovine animals weighing from 220 to 300 kilograms per head, originating in and coming from Yugoslavia. 3 . The application for a licence and the licence shall be in accordance with Article 9 ( 1 ) (c) of Regula ­ tion (EEC) No 2377/80 and shall relate to :  either young bovine animals of a weight per head not exceeding 300 kilograms, or  young bovine animals of a weight per head of from 220 to 300 kilograms, originating in and coming from Yugoslavia. (*) OJ No L 148, 28 . 6. 1968 , p . 24. (2) OJ No L 291 , 19 . 11 . 1979, p. 17. (3) OJ No L 241 , 13 . 9 . 1980, p . 5. f) OJ No L 363, 31 . 12. 1980, p . 31 . No L 164/ 16 Official Journal of the European Communities 20 . 6 . 81 Article 2In the latter case, Sections 13 and 14 of the applica ­ tion for a licence and the licence shall include one of the following entries : 1 . In the case of the quantity referred to in Article 1(5) (a):  'Yugoslavia ,  'Jugoslavien',  'Jugoslawien ,  'Yougoslavie ,  'Iugoslavia ,  'JoegoslaviÃ « ,  'Ã Ã ¹Ã ¿Ã Ã ³Ã ºÃ ¿Ã Ã »Ã ±Ã ²Ã ¯Ã ±'. (a) notwithstanding Article 9 ( 1 ) (d) of Regulation (EEC) No 2377/80, the applications for import licences lodged by agricultural producers or their professional organizations shall be acceptable only if the agricultural producers, directly or through their professional organizations, undertake in writing to fatten on their farms the young bovine animals imported under this Regulation ; (b) applications for import licences may not cover more than 100 head when made by individual applicants nor more than 100 head per member when made by professional organizations. The total quantity applied for by a professional organization may not, however, exceed 2 500 head. 2. In the case of the quantity referred to in Article 1 (5) (b), applications for import licences may not cover more than 10 % of that quantity. Article 3 The licence shall make it compulsory to import from the country indicated. 4. Member States shall specify in the communica ­ tion referred to in Article 15 (4) (a) of Regulation (EEC) No 2377/80 the category of live weight, and the origin of the products in the case referred to in the second indent of the first subparagraph of para ­ graph 3 . 5 . Within the quantity reserved for Italy, import licences may be issued directly : (a) to agricultural producers or their organizations in respect of a maximum of 48 000 head. Italy shall , for this purpose, specify the categories of applicants in the communication referred to in Article 15 (4) (a) of Regulation (EEC) No 2377/80 ; (b) to other applicants, in respect of a maximum of 24 000 head. For the purpose of Article 15 (3) of Regulation (EEC) No 2377/80, all applications from one applicant which relate to the same category of weight and the same rate of reduction of the levy shall be treated as one applica ­ tion . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 June 1981 . For the Commission The President Gaston THORN